Case: 16-16004     Date Filed: 07/20/2017     Page: 1 of 4


                                                                   [DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 16-16004
                               Non-Argument Calendar
                             ________________________

                     D.C. Docket No. 1:15-cr-00086-JRH-BKE-1



UNITED STATES OF AMERICA,

                                                       Plaintiff - Appellee,

versus

JERRY LEE JORDAN,

                                                       Defendant - Appellant.

                             ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________

                                     (July 20, 2017)

Before MARCUS, WILLIAM PRYOR, and JORDAN, Circuit Judges.

PER CURIAM:

         Jerry Lee Jordan appeals the district court’s denial of his motion to withdraw

his guilty plea. He argues, among other things, that his plea was not knowing and
              Case: 16-16004     Date Filed: 07/20/2017   Page: 2 of 4


voluntary, and as a result the court abused its discretion by denying his motion.

Upon review, we affirm.

      The district court did not err by denying Mr. Jordan’s motion to withdraw

his plea. See United States v. Brehm, 442 F.3d 1291, 1298 (11th Cir. 2006) (denial

of motion to withdraw guilty plea reviewed for abuse of discretion). Mr. Jordan

has failed to meet his burden of establishing a “fair and just reason” for

withdrawing the plea. See Fed. R. Crim. P. 11(d)(2)(A)–(B). See also United

States v. Izquierdo, 448 F.3d 1269, 1276 (11th Cir. 2006) (explaining that a district

court abuses its discretion if its denial of a motion to withdraw a guilty plea is

“arbitrary or unreasonable”).

      Courts apply a multifactor inquiry to determine whether, under the totality of

the circumstances, a plea may be withdrawn. See United States v. Buckles, 843
F.2d 469, 472 (11th Cir. 1988) (factors analyzed include “(1) whether close

assistance of counsel was available; (2) whether the plea was knowing and

voluntary; (3) whether judicial resources would be conserved; and (4) whether the

government would be prejudiced if the defendant were allowed to withdraw his

plea”). If a defendant received close and adequate assistance of counsel and

entered his plea knowingly and voluntarily, we have held that a district court does

not abuse its discretion when it rejects a motion to withdraw a guilty plea. See

United States v. Gonzalez-Mercado, 808 F.2d 796, 801 (11th Cir. 1987) (“Because



                                         2
              Case: 16-16004     Date Filed: 07/20/2017   Page: 3 of 4


the appellant received close and adequate assistance of counsel and entered his

plea knowingly and voluntarily, we conclude that the district court did not abuse its

discretion.”). And the “good faith, credibility and weight of a defendant’s

assertions in support of a motion to withdraw a guilty plea are issues for the trial

court to decide.” Brehm, 442 F.3d at 1298 (citations omitted).

      Our review of the record gives us no basis to reverse the district court. Mr.

Jordan’s attorney thoroughly explained the charges against him during plea

negotiations and at the plea hearing. See Plea Agreement, D.E. 18; Tr. of Plea

Hearing, D.E. 72 at 25–26. Mr. Jordan also stated that he was satisfied with his

attorney’s assistance, and that he discussed the plea agreement with his attorney.

See Tr. of Plea Hearing, D.E. 72, at 10–11, 13–16.

      The record likewise reflects that the plea was entered knowingly and

voluntarily. Although Mr. Jordan was initially confused about the charge of

aggravated identify theft against him, his confusion was resolved. The district

court (1) reviewed the elements of the charges of conspiracy and aggravated

identify theft against Mr. Jordan, and (2) provided an opportunity to Mr. Jordan’s

attorney and the government to explain the charges against Mr. Jordan and the

factual basis that supported them. See id. at 5, 23–27. Mr. Jordan also repeatedly

stated that he wished to plead guilty to both the conspiracy and aggravated identify

theft charges throughout the hearing. See id. at 13, 16, 33–34. And Mr. Jordan



                                         3
                Case: 16-16004        Date Filed: 07/20/2017       Page: 4 of 4


confirmed he understood the plea agreement, admitted to all the facts in the plea,

and that no one forced him to enter the plea. See id. at 6, 16–17, 27.

       Under these circumstances, the district court did not abuse its discretion by

denying Mr. Jordan’s motion to withdraw his guilty plea. See, e.g., Gonzalez-

Mercado, 808 F.2d at 801.1

               AFFIRMED.




1
  Because we conclude Mr. Jordan entered his plea agreement knowingly and voluntarily, the
same is true for his appeal waiver contained in that plea agreement. See United States v.
DiFalco, 837 F.3d 1207, 1215 (11th Cir. 2016). Although Mr. Jordan’s appeal also takes aim at
the correctness of the district court’s sentence, that challenge is barred by his appeal waiver. So
we need not address Mr. Jordan’s challenge to his sentence.


                                                4